NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50056

                  Plaintiff-Appellee,           D.C. No.
                                                8:08-cr-00180-DOC-3
    v.

IRENE PEMKOVA,                                  MEMORANDUM*

                  Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                       Argued and Submitted February 14, 2018
                                Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and DONATO, ** District
Judge.

         Irene Pimkova1 appeals from her judgment of conviction for wire fraud and

conspiracy to commit wire fraud, 18 U.S.C. §§ 1343, 371, arguing that the district


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
1
 The parties represent that the defendant’s name is misspelled in the case caption,
and that “Pimkova” is the correct spelling.
court abused its discretion by allowing her to represent herself but denying a

continuance. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review a district court’s denial of a continuance for abuse of discretion

under the four-factor inquiry set out in United States v. Flynt, 756 F.2d 1352,

1358–59 (9th Cir. 1985). Although “[t]he weight accorded to each factor may vary

from case to case,” United States v. Mejia, 69 F.3d 309, 314 (9th Cir. 1995), one of

the four factors—prejudice to the defendant—must be present in order to find an

abuse of discretion: “[I]n order to obtain a reversal, appellant must show at a

minimum that he has suffered prejudice as a result of the denial of his request.” Id.

at 314–15 (quoting Flynt, 756 F.2d at 1359).

      Pimkova’s central contention on appeal is that she needed the continuance in

order to obtain the presence of certain expert witnesses.2 Our inquiry therefore

focuses on those proposed expert witnesses.


2
  That is, she does not argue that she was generally unprepared to go to trial on her
own behalf. Pimkova’s case is thus distinct from a situation in which a criminal
defendant is allowed to proceed pro se, but is precluded by the district court’s
denial of a continuance from preparing for trial by reviewing evidence, formulating
strategy, and the like. Our case law evinces much concern for this latter situation.
See United States v. Farias, 618 F.3d 1049, 1053–54 (9th Cir. 2010). Here, by
contrast, Pimkova had had access to the transcripts that made up the bulk of the
evidence for years, and indeed had developed irreconcilable differences with two
appointed counsel in large part because counsel would not follow the trial strategy
that Pimkova herself had developed. The district court thus found that Pimkova
did not need additional time to prepare, a finding that was confirmed by the court’s
later observation that “[y]ou know these transcripts to the point that I don’t even
think either counsel has delved into them.”

                                          2
      The first factor, Pimkova’s diligence in attempting to obtain the presence of

her witnesses prior to the continuance request, does not cut strongly either way.

Although a defendant normally cannot be expected to personally contact and

arrange travel for witnesses while represented by counsel, the district court here

invited Pimkova a month in advance to bring her proposed witnesses to the first

day of trial, and she did not attempt to do so. The diligence factor is therefore

mixed.

      In the context of a continuance to obtain witnesses, the second Flynt factor

asks: “Would the continuance have resulted in the production of relevant

evidence?” United States v. Rivera-Guerrero, 426 F.3d 1130, 1140 (9th Cir.

2005). Here, Pimkova has not shown that she would have been able to produce her

expert witnesses if the trial had been continued for several months. First,

Pimkova’s trial ended up spanning 30 calendar days, including 20 days in which

the trial was in recess. During this time, Pimkova was unable to obtain not only

the presence of her witnesses, but even a commitment from any of the witnesses

that they would be available on any specific future date—despite the district

court’s suggestions that it would have been open to a continuance if a witness had

so committed. The inability to commit to a future date for testifying suggests that

a continuance would not have yielded the experts’ presence. Compare Flynt, 756

F.2d at 1360 (finding that a continuance would have been useful where “the


                                          3
prospective witnesses had been identified and their availability for a later hearing

had been ensured”) (emphasis added).3

      The conclusion that Pimkova would not have produced her witnesses after a

continuance is also supported by her representations about the content of their

testimony. See Rivera-Guerrero, 426 F.3d at 1140–41 (finding abuse of discretion

where defendant sought a continuance to obtain experts to take a position that “a

respectable, though minority, portion of the medical community strongly

believes”). Pimkova stated that her experts would testify that investments with

astronomical returns and little to no risk are actual, legitimate investments

available in Europe. Pimkova has provided neither evidence nor argument on

appeal that any portion of the relevant expert community believes this to be true;

indeed, the government presented expert testimony that such investments

categorically do not exist. Under these circumstances, we are not convinced that

anyone, much less anyone capable of being qualified as an expert witness, would

testify under oath to the availability of such investments.



3
 Pimkova’s argument that a continuance would have allowed her to compel her
experts’ attendance using subpoenas also fails. The district court’s subpoena
power over witnesses located outside the country extends only to potential
witnesses who are United States nationals or residents. See Fed. R. Crim. P. 17(e);
28 U.S.C. § 1783(a) (allowing for extraterritorial service of witness subpoenas on
“a national or resident of the United States” only). The record reflects that the
proposed experts were living in Europe, and there is nothing to suggest that they
were actually Americans living abroad.

                                          4
      The third factor, inconvenience to the court, witnesses, and the government,

also cuts against Pimkova. A continuance would have required rescheduling what

turned out to be a nine-day jury trial; witnesses had been flown in from across the

country; a voir dire panel was waiting; and the case had already been pending for

nearly seven years. By contrast, our cases finding an abuse of discretion generally

involve only short delays or the rescheduling of very brief proceedings. See Mejia,

69 F.3d at 316; Armant v. Marquez, 772 F.2d 552, 557 (9th Cir. 1985); Flynt, 756

F.2d at 1360–61.

      Finally, the fourth factor, prejudice to the defendant, is fatal to Pimkova’s

appeal. It is true that prejudice generally results where the denial of a continuance

prevents a defendant from putting on “the only testimony potentially effective to

his defense.” Flynt, 756 F.2d at 1361 (citation omitted); see also Rivera-Guerrero,

426 F.3d at 1142. But however helpful it would have been to Pimkova’s defense

to have testimony that the sort of investments she peddled do in fact exist, she can

only prevail if it was the denial of the continuance that prevented her from

obtaining that testimony. See Flynt, 756 F.3d at 1359 (considering “the extent to

which the appellant might have suffered harm as a result of the district court’s

denial”) (emphasis added); Armant, 772 F.2d at 557 (“[W]e must look to the

prejudice suffered by appellant because of the denial of the continuance.”)

(emphasis added). As explained above, Pimkova has not shown that she could


                                          5
have obtained her desired testimony if the court had granted a continuance. She

therefore cannot establish that the denial caused her any prejudice.

      In short, “after carefully evaluating all the relevant factors,” we cannot

“conclude that the denial [of Pimkova’s requested continuance] was arbitrary or

unreasonable.” Flynt, 756 F.2d at 1358. Thus, the district court did not abuse its

discretion in denying the requested continuance.

      AFFIRMED.




                                          6